Name: Commission Regulation (EC) No 175/2001 of 26 January 2001 laying down the marketing standard for walnuts in shell
 Type: Regulation
 Subject Matter: plant product;  marketing
 Date Published: nan

 Avis juridique important|32001R0175Commission Regulation (EC) No 175/2001 of 26 January 2001 laying down the marketing standard for walnuts in shell Official Journal L 026 , 27/01/2001 P. 0024 - 0030Commission Regulation (EC) No 175/2001of 26 January 2001laying down the marketing standard for walnuts in shellTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 2(2) thereof,Whereas:(1) Walnuts are among the products listed in Annex I to Regulation (EC) No 2200/96 for which standards must be adopted. To that end and in the interests of preserving transparency on the world market, account should be taken of the standard for walnuts in shell recommended by the Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UN/ECE).(2) Applying this standard should result in products of unsatisfactory quality being removed from the market, bringing production into line with consumer requirements and facilitating trade relationships based on fair competition, thereby helping to improve the profitability of production. Therefore it applies at all marketing stages.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The marketing standard for walnuts in shell falling within CN code 0802 31 00 shall be as set out in the Annex.The standard shall apply at all stages of marketing, under the conditions laid down in Regulation (EC) No 2200/96.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 September 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 328, 23.12.2000, p. 2.ANNEXSTANDARD FOR WALNUTS IN SHELLI. DEFINITION OF PRODUCEThis standard applies to walnuts in shell free from outer husks, from varieties (cultivars) grown from Juglans regia L., to be supplied to the consumer, walnuts for industrial processing being excluded.The expression "fresh walnuts" or "early walnuts" means walnuts which have been marketed soon after harvesting and cannot be preserved for a long time, from which the husk has been removed and which have not been treated in any way that tends to change their natural moisture content.The expression "dry walnuts" means walnuts which can be preserved for a long time under normal conditions of storage(1).II. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements of walnuts in shell, after preparation and packaging.A. Minimum requirements(2)(i) In all classes, subject to the special provisions for each class and the tolerances allowed, the walnuts in shell must be:(a) Characteristics of the shell:- intact; slight superficial damage is not considered as a defect; partially open walnuts are considered to be intact provided that the kernel is physically protected,- sound; free from defects likely to affect the natural keeping quality of the fruits,- free of damage caused by pests,- clean; practically free of any visible foreign matter,- dry; free from abnormal external moisture,- free from residues of husk.The shells of dry walnuts must show no trace of hulling.(b) Characteristics of the kernels:- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- firm,- clean, practically free of any visible foreign matter,- free from insects or mites whatever their stage of development,- free of damage caused by pests,- free from rancidity and/or oily appearance,- free from mould,- free of abnormal external moisture;- free of foreign smell and/or taste,- normally developed, shrivelled kernels are to be excluded.(c) The walnuts in shell must be gathered when sufficiently mature.Walnuts must not be empty.In the case of "fresh walnuts", it must be possible to peel off the skin of the kernel easily and the internal central partition must show signs of turning brown.In the case of "dry walnuts", the internal central partition must be dry and brittle.Without prejudice to the provisions of Article 2 of European Parliament and Council Directive 95/2/EC(3), as last amended by Directive 98/72/EC(4), the shells may be washed and bleached provided that the treatment applied does not affect the quality of the kernels.The condition of the walnuts in shell should be such as to enable them:- to withstand normal transport and handling, and- to arrive in a satisfactory condition at the place of destination.(ii) Moisture contentDry walnuts shall have a moisture content not greater than 12 % for the whole nut and 8 % for the kernel(5).The natural moisture content of whole fresh walnuts shall be equal to or greater than 20 %.B. ClassificationWalnuts in shell are classified in three classes defined below.(i) "Extra" classWalnuts in shell in this class must be of superior quality. They must have the characteristics of the variety or of the mixture of certain varieties officially defined by the producing country and specified in the marking.They must be practically free from defects with the exception of very slight superficial defects provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package.This class may not include walnuts in shell whose variety cannot be guaranteed, nor a mixture which is not defined.Furthermore, only walnuts of the most recent harvest can be included in this class.(ii) Class IWalnuts in shell in this class must be of good quality. They must be characteristic of the variety, of a commercial type or of a mixture of certain varieties officially defined by the producing country and specified in the marking.Slight defects may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package.This class may not include walnuts in shell whose variety cannot be guaranteed, nor a mixture which is not defined.(iii) Class IIThis class includes walnuts in shell which do not qualify for inclusion in the higher classes, but satisfy the minimum requirements specified above.Defects may be allowed provided the walnuts in shell retain their essential characteristics as regards the quality, keeping quality and presentation.III. PROVISIONS CONCERNING SIZINGSize is determined either by an interval determined by the minimum diameter and the maximum diameter (sizing) or by an indication of the minimum diameter followed by "and above" or "and +" (screening).>TABLE>IV. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated.A. Quality tolerancesIn the calculation of tolerances, whatever the class, two half empty walnuts or four quarter-empty walnuts are counted as one empty walnut.>TABLE>B. Mineral impuritiesAshes insoluble in acid must not exceed 1 g/kg.C. Size tolerancesFor all classes, a maximum of 10 %, by number or weight, of walnuts in shell not conforming to the size indicated in the marking is tolerated within the limits such that:- the nuts correspond to the sizes immediately below or above when the size is designated by an interval determined by the minimum diameter and the maximum diameter (sizing),- the nuts correspond to the size immediately below when the size is designated by an indication of the minimum diameter followed by "and above" or "and +" (screening).V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and contain only walnuts in shell of the same origin, crop year, quality and size (if sized). In a single package stated to contain a given variety, a defined mixture of varieties or commercial type, a maximum of 10 %, by number or weight, of walnuts in shell may belong to other varieties or commercial types.The visible part of the contents of the package must be representative of the entire contents.B. PackagingWalnuts in shell must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications, is allowed provided the printing or labelling has been done with non-toxic ink or glue.Packages must be free of all foreign matter.C. PresentationThe weight of the packages constituting a batch must be identical.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside:A. IdentificationPacker and/or dispatcher: name and address or officially issued or accepted code mark. However, in the case where a code mark is used, the reference "packer and/or dispatcher (or equivalent abbreviations)" has to be indicated in close connection with the code mark.B. Nature of produce- "Fresh walnuts" or "Early walnuts" (in the case of fresh walnuts); "Walnuts" or "Dry walnuts" (in the case of dry walnuts).- Name of the variety or of the mixture defined for the "Extra" class; name of the variety, defined mixture or commercial type for class I.C. Origin of produceCountry of origin and, optionally, district where grown, or the national, regional or local place name.D. Commercial specifications- Class- Size, which may be given either:- by the minimum and maximum diameters, or- by the minimum diameter followed by the words "and above" or "and +".- Size name (optional).- Crop year (mandatory for "Extra" class and class I, optional for class II).- Net weight- Date of packaging mandatory for fresh walnuts and optional for dry walnuts.- "Best before" followed by the date (optional); for fresh walnuts the indication "To be consumed quickly, store preferably in a cool place", or the indication "Preservation very limited, store preferably in a cool place".E. Official control mark (optional)(1) In the case of transport by closed container, special attention should be paid to air circulation in the container and to the moisture content of the produce.(2) The definition of defects is given in Appendix II to this Annex.(3) OJ L 61, 18.3.1995, p. 1.(4) OJ L 295, 4.11.1998, p. 18.(5) The moisture content is determined by the method given in Appendix I to this Annex.APPENDIX IDETERMINATION OF THE MOISTURE CONTENTMETHOD I - LABORATORY REFERENCE METHOD1. PrincipleDetermination of the moisture content of dried fruits by loss of mass after drying at a temperature of 103 °C (+- 2 °C) in a temperature-controlled oven at ambient pressure for six hours.2. Apparatus2.1. Ceramic mortar with appropriate pestle or food chopper.2.2. Analytical balance sensitive to 1 mg.2.3. Cylindrical, flat-bottomed glass or metal containers, 12 cm in diameter and 5 cm in depth, provided with well-fitting lids.2.4. Electrically heated temperature-controlled oven with good natural ventilation, regulated so that the temperature is maintained at 103 °C (+- 2 °C).2.5. Dessicator containing an effective dessicant (e.g. calcium chloride) and provided with a metal plate which allows the containers to cool rapidly.3. Preparation of the sampleShell the sample if required and crush the kernels in the mortar, or chop them finely, to obtain fragments of 2 to 4 mm across.4. Test portion and determination4.1. Dry the containers and their lids in the oven for at least two hours and transfer to the dessicator. Allow the containers and lids to cool to room temperature.4.2. Carry out the determination on four test portions of approximately 50 g each.4.3. Weigh the empty container and lid to the nearest 0,001 g (M0).4.4. Weigh approximately 50 g of the test material into the container to the nearest 0,001 g. Spread the material all over the base of the container, seal the container quickly with the lid and weigh the whole (M1). Perform these operations as quickly as possible.4.5. Place the open containers, with their lids beside them, in the oven. Close the oven and allow to dry for six hours. Open the oven, quickly cover the containers with their individual lids, and place them in the dessicator to cool. After cooling to ambient temperature, weigh the covered dish to the nearest 0,01 g (M2).4.6. The moisture content of the sample, as percentage by mass is given by the expression:>PIC FILE= "L_2001026EN.002902.EPS">4.7. Report the average value obtained from the four determinations.METHOD II - RAPID METHOD1. PrincipleDetermination of the moisture content using a measuring instrument based on the principle of electrical conductivity. The measuring instrument must be calibrated against the laboratory method.2. Apparatus2.1. Ceramic mortar with appropriate pestle or food chopper.2.2. Measuring instrument based on the principle of electrical conductivity.3. Determination3.1. Fill the glass with the substance to be examined (previously ground in the mortar) and tighten the press until a constant pressure is obtained.3.2. Read the values of the scale.3.3. After each determination, clean the glass thoroughly with a spatula, stiff bristled brush paper napkin, or compressed air pump.APPENDIX IIDEFINITION OF DEFECTS FOR WALNUTS IN SHELLA. Defects of the shellAny defect affecting the appearance including:- staining or discolouration: abnormal colour which covers 20 % of the surface of the shell of an individual nut and which is of a brown, reddish brown, grey or other colour in pronounced contrast with the colour of the rest of the shell or the majority of shells in the lot,- adhering dirt, when affecting more than 5 % of the shell surface,- adhering husk, when affecting more than 10 % of the shell surface,- husking damages: pronounced marks on the shell caused by the operation of mechanically removing the husk.B. Defects of the edible part (kernel)Any defects affecting the appearance of the kernel, including blemishes or areas of discolouration: discolouration which affects more than one quarter of the kernel and which is in pronounced contrast with the colour of the rest of the kernel.>TABLE>C. Defects of the shell and kernel>TABLE>